DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	A terminal disclaimer was filed and approved on 08/23/2022. 

Reasons for Allowability / Allowable Subject Matter
2. 	Claims 1-15 are allowed. 

3.	The following is an examiner's statement of reasons for allowance:
 
4. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining that an arc occurs in the wire or that the possibility of an arc occurrence in the wire is high in a case when at least one of magnitude variation values of frequencies, verified in the N pieces of frequency analysis data, exceeds a reference value.

5.	Claims 2-8 are allowed due to the fact that they further limit and depend on claim 1.

6. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
an arc determination circuit to generate N pieces of frequency analysis data by performing N times or more of frequency analyses in different time periods, and to determine that an arc occurs is the wire or that the possibility of an arc occurrence in the wire is high in a case when at least one of magnitude variation values of respective frequencies, verified in the N pieces of frequency analysis data, exceeds a reference value, wherein N is a natural number which is 2 or higher.

7.	Claims 10-15 are allowed due to the fact that they further limit and depend on claim 9.

8.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	LEE (Pub. No.: US 2018/0062372) teaches “An arc detection apparatus is provided. The arc detection apparatus detects an arc using an electrical energy, eliminates the possibility of a false arc detection caused by noise due to a power environment, increases accuracy of arc detection, and prevents fires that may occur in a home or an industrial site due to an arc occurrence” (Abstract).
b)	Kita (Pub. No.: US 2018/0250763) teaches “An arc welding system includes an arc welding portion that executes an arc welding, an arc welding power supply that supplies a weld voltage and a weld current to the arc welding portion, an analyzer including analyzer circuitry that performs a frequency analysis on a time series waveform of at least one of the weld voltage and the weld current and generates frequency spectral data, and a determiner including determiner circuitry that obtains a welding state of a welding work by the arc welding portion based on the frequency spectral data generated by the analyzer” (Abstract).
c)	BEIERSCHMITT (Pub. No.: US 2016/0202304) teaches “A system and method to detect arc faults in branch wiring. The system includes a line conductor and a neutral conductor. A circuit breaker is connected to an alternating current source via the line and neutral conductors. Electrical outlet devices are coupled to the circuit breaker via the line and neutral conductors. Each of the electrical outlet devices has a neutral shorting switching element coupled between the line and neutral conductors, and a load control switching element in the line conductor” (Abstract).
d)	Suyama (Pub. No.: US 2007/0299798) teaches “A time series data prediction/diagnosis apparatus includes a first creator creating a model series using time series data items sequentially input, a first calculator calculating a prediction error for the model series at each input of a new time series data item, a second creator creating a plurality of model series candidates when an error between the new time series data item and the model series is larger than a predetermined error, a selector selecting an optimal model series among the plurality of model series candidates and set the optimal model series to a new model series, a second calculator calculating a prediction value using the new model series, and a diagnosis unit diagnosing why the prediction value is led for an output value by the second calculator and add a diagnosis result to the prediction value” (Abstract).






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867